Citation Nr: 1760571	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to Improved Death Pension benefits as a surviving child.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to December 1948.  He died in 1996.  The appellant is the Veteran's surviving child.  

This matter comes before the Board of Veterans' Appeals on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied survivor pension benefits based on helpless child status based on permanent incapacity for self-support; and January 2010 and May 2011 decision letters issued by the RO in Milwaukee, Wisconsin, which denied survivor pension benefits based on countable income.

This case has a complicated procedural history.  The appellant filed her initial claim for death pension benefits in February 2008.  (See VBMS, VA 21-534, Application for Death and Indemnity Compensation, 2/15/2008).  That claim was denied in the July 2008 rating decision based on helpless child status.  The appellant filed a timely notice of disagreement in September of that year.  The RO did not advance the appeal, and in October 2009, the appellant submitted additional evidence in support of her claim, to include a new application for benefits, with clarification as to her sources of income.  (See Legacy Content Manager, VA 21-534, Application for Death and Indemnity Compensation, 10/16/2009).   The appeal was again denied in a January 2010 decision letter, this time based on countable income.  The appellant did not respond to that letter until April 2011, which the RO determined was not a timely notice of disagreement to file an appeal, and again denied the claim in a May 2011 decision letter, this time adjudicating the claim as if it had been filed in April 2011.  However, the Board observes that a statement of the case was never issued after the initial notice of disagreement was filed in September 2008.  Therefore, the Board will adjudicate this claim based on the original date of the claim, February 2008.

The appellant testified before the undersigned Veterans Law Judge at a hearing held via live videoconference in July 2017.  A transcript of that hearing is of record.  

The Board observes that a separate appeal has also been perfected by the appellant's sister.  That appeal will be addressed in a separate decision.


FINDINGS OF FACT

1. For all periods on appeal, the appellant's income exceeds the maximum annual pension rate for a surviving child.

2. The appellant was previously married, and was capable of self-support after her 18th birthday; she is not a "surviving child" within the definition of that term.


CONCLUSION OF LAW

The criteria for a grant of Improved Death Pension benefits for a surviving child have not been met. 38 U.S.C. §§ 101, 1542, 5107, 5312 (2012); 38 C.F.R. §§ 3.3, 3.21, 3.24, 3.57, 3.102, 3.271, 3.272, 3.356 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in June 2008.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA claims file, the appellant's claims for death benefits, the appellant's statements regarding her income, medical treatment records from the appellant, hearing testimony, and other statements submitted by the appellant.  The appellant has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Survivor Benefits

The appellant seeks Improved Death Pension benefits as a surviving child.  The Board finds that the claim must be denied.  

Improved Death Pension is a benefit payable by VA to a surviving child because of the Veteran's nonservice-connected death.  Basic entitlement exists if: (i) the Veteran had qualifying service; or (ii) the Veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability; and (iii) the surviving child meets the net worth requirements of 38 C.F.R. § 3.274 and has annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.24.  38 U.S.C. § 1542 (2012); 38 C.F.R. § 3.3(b)(4) (2017). 

The maximum annual rate of improved pension for a child is specified by statute and is increased from time to time under  38 U.S.C. § 5312.  See 38 C.F.R. § 3.24 (2017). 

The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1R, and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21 (2017).   Effective from December 1, 2007, the maximum annual pension rate for a child was $1909.00.  Effective December 1, 2008, the MAPR increased to $2020.00, and remained the same until December 1, 2011, when it increased to $2093.00. 

Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2017).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  Exclusions from countable income for VA pension purposes include, as relevant to the instant claim, donations from public or private relief, welfare, or charitable organizations and unreimbursed medical expenses, to the extent that such medical expenses exceed 5 percent of the maximum annual pension rate or rates payable to the child during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272 (2017).   

Although the RO has developed this claim based on an April 2011 claim for benefits, as discussed above, the Board finds that the appellant actually filed a claim for pension benefits based on helpless child status in February 2008.  

In her February 2008 application, the appellant did not provide specific amounts for her income, but rather put check marks in all of the boxes indicating the various types of income.  However, in her October 2009 application she clarified that she received $495.00 per month in Social Security Administration benefits, and $199.00 per month in Black Lung benefits from the U.S. Department of Labor.  This comes to a total of $694.00 per month, or $8328.00 per year.  Even affording the appellant the benefit of the doubt and adjudicating this against the higher 2011 MAPR, it exceeds the MAPR by $6235.00.  

In her April 2011 statement, the appellant reported that she did not receive Black Lung benefits, and did not know where that amount came from.  While the appellant did state that she received this income in her prior application, even affording her the benefit of the doubt and not considering that reported income, her annual Social Security income adds up to $5940.00 per year, which exceeds the higher 2011 MAPR by $3849.00.

The Board has reviewed all of the evidence of record and found no evidence of any expenses which might offset her annual income.  For example, in her May 2011 notice of disagreement, she stated she reported utility expenses, rent, and food, but those are not expenses which may be used to offset income.  (See LCM, Notice of Disagreement, 5/30/2011).  She has been requested to provide evidence of medical expenses, but has not provided any such evidence to date.  Therefore, there exist no expenses which the Board could use to offset her income for purposes of determining entitlement. 

Finally, the Board notes that, even if the appellant met the income requirements for Improved Death Benefits, she would still not be entitled to them because she does not meet the criteria of a surviving child.  For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution. 38 U.S.C. § 101(4)(A)(ii) (2012); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2017).  In her February 2008 claim for benefits, she stated that she required benefits from VA because she had been off work since September 2007.  She also gave her date of birth as occurring in 1958.  Further, she admitted in a December 24, 2015, phone contact that she had been married between June 1977 and March 1985.  In short, because she has previously been married, and has admitted that incapacity for self-support did not occur until after her 18th birthday, she does not qualify for helpless child status.  

In sum, the Board finds that the appellant's countable income exceeds the maximum annual income for purposes of receiving Improved Death Benefits, and is also not entitled because she does not meet the definition of "surviving child."  As such, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to Improved Death Pension benefits as a surviving child is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


